DETAILED ACTION
	This action is responsive to 08/03/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The current invention is directed to a display apparatus with an extended display area to display images even in a region where an optical electronic component is arranged.
The prior art of record fails to adequately disclose the combined features of the claimed invention, particularly, the prior art of record fails to adequately disclose:
a) “A display apparatus including a main display area, a component area, and a peripheral area, the display apparatus comprising: 5a substrate; a plurality of first pixel circuits arranged in the main display area on the substrate; a plurality of main scan lines arranged in the main display area on the substrate and connected to the plurality of first pixel circuits; a plurality of second pixel circuits arranged in the peripheral area on the substrate; 10a plurality of auxiliary scan lines arranged in the peripheral area on the substrate and connected to the plurality of second pixel circuits; a first scan driving circuit arranged in the peripheral area on the substrate and configured to output a first scan signal to the plurality of first pixel circuits through the plurality of main scan lines; and 15a second scan driving circuit arranged in the peripheral area on the substrate and configured to output a second scan signal to the plurality of second pixel circuits through the plurality of auxiliary scan lines, wherein an output interval of the second scan signal is greater than an output interval of the first scan signal.”
Claims 2-13 depend from and further limit claim 1, and are therefore equally allowed.
b) “A display apparatus including a main display area, a component area, and a peripheral area, the display apparatus comprising: Page 4 of 10Appl. No. 17/337,481a substrate; an auxiliary sub-pixel arranged in the component area on the substrate; an auxiliary pixel circuit arranged in the peripheral area on the substrate; a connection line connecting the auxiliary sub-pixel to the auxiliary pixel circuit; an auxiliary scan line arranged in the peripheral area on the substrate and connected to the auxiliary pixel circuit; and an auxiliary scan driving circuit arranged in the peripheral area on the substrate and configured to output a scan signal to the auxiliary pixel circuit through the auxiliary scan line, wherein the auxiliary scan driving circuit includes a plurality of stages and a plurality of dummy stages, and the auxiliary scan line is connected to a corresponding stage among the plurality of stages, and wherein each of the plurality of stages and the plurality of dummy stages outputs a carry signal to a stage disposed subsequent to the each of the plurality of stages and the plurality of dummy stages”, as recited in independent claim 14. Claims 15-20 depend from and recite limitations that further limit claim 14, and are therefore equally allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARDIS F AZONGHA whose telephone number is (571)270-7706. The examiner can normally be reached 10AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571)272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARDIS F AZONGHA/Primary Examiner, Art Unit 2627